DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1 (claims 1, 2, 4-17, 19-21, and 23-25) in the reply filed on 1/18/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden.  This is not found persuasive because the burden has been set forth in the Office Action of 12/15/2021 at paragraph 4.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3, 18, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/18/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7, 8, 10-17, and 23-25 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lee et al. (US 9419013).
With regard to claim 1, Lee teaches, in Figs 1-3 and 9, a semiconductor device comprising: a substrate (101) having a first region (Cell) and a second region (Pad); a plurality of gate electrodes (130) stacked in a first direction on the substrate and spaced apart from each other in the first region, the gate electrodes extending along a second direction into the second region by different lengths to form a pad region having a stepped shape; a plurality of interlayer insulating layers (122-128) alternately stacked with the gate electrodes; a plurality of channel structures (CH) passing through the gate electrodes in the first region, extending in the first direction, and including a channel layer (140); a plurality of separation regions (TH) passing through the gate electrodes in the first and second regions and extending in the second direction; an etch-stop layer (107) disposed on uppermost gate electrodes, among the gate electrodes forming the pad region in the second region, not to overlap the first region and the separation regions; a cell region insulating layer (129) covering the gate electrodes and the etch-stop layer; and a plurality of contact plugs (180) passing through the cell region insulating layer and the etch-stop layer in the second region and connected to the gate electrodes in the pad region.
With regard to claim 2, Lee teaches, in Figs 1-3 and 9, that the etch-stop layer is spaced apart from side surfaces of the channel structures (see figure).
With regard to claim 4, Lee teaches, in Figs 1-3 and 9, that the etch-stop layer extends continuously along the pad region to have a stepped shape (see figure).
With regard to claim 5, Lee teaches, in Figs 1-3 and 9, that the etch-stop layer covers exposed upper surfaces and side surfaces of the gate electrodes in the pad region, and covers side surfaces of the interlayer insulating layers (see figure).
With regard to claim 7, Lee teaches, in Figs 1-3 and 9, that the gate electrodes include a semiconductor material (column 7, lines 55-65).
With regard to claim 8, Lee teaches, in Figs 1-3 and 9, that the contact plugs are respectively connected to the uppermost gate electrodes among the gate electrodes forming the pad region (see figure).
With regard to claim 10, Lee teaches, in Figs 1-3 and 9, that the gate electrodes include metal (column 7, lines 55-65).
With regard to claim 11, Lee teaches, in Figs 1-3 and 9, a plurality of dummy channel structures (CHD) passing through the gate electrodes in the second region, extending in the first direction, and including the channel layer.
With regard to claim 12, Lee teaches, in Figs 1-3 and 9, that the separation regions include a conductive layer (CSL) and a separation insulating layer disposed between the conductive layer and the gate electrodes (column 8, lines 1-10).
With regard to claim 13, Lee teaches, in Figs 1-3 and 9, at least one horizontal conductive layer (131) disposed horizontally on the substrate and below the gate electrodes and the interlayer insulating layers and disposed to be in direct contact with the channel layer.
With regard to claim 14, Lee teaches, in Figs 1-3 and 9, that the etch-stop layer covers a side surface of the at least one horizontal conductive layer (see figure).
With regard to claim 15, Lee teaches, in Figs 1-3 and 9, that an end of the etch-stop layer is in contact with an upper surface of the substrate (see figure).
With regard to claim 16, Lee teaches, in Figs 1-3 and 9, that the gate electrodes and the interlayer insulating layers form a first stacked structure and a second stacked structure, stacked in the first direction, wherein the etch-stop layer includes a first etch-stop layer and a second etch-stop layer, located on each of the first and second stacked structures in the pad region (figure 3 includes 2 such stacked structures).
With regard to claim 17, Lee teaches, in Figs 1-3 and 9, that the first etch-stop layer and the second etch-stop layer are spaced apart from each other (see Fig 3).
With regard to claim 23, Lee teaches, in Figs 1-3 and 9, a semiconductor device comprising: a substrate (101) having a first region (Cell) and a second region (Pad); a plurality of gate electrodes (130) stacked in a first direction on the substrate and spaced apart from each other in the first region, the gate electrodes extending along a second direction into the second region by different lengths to form a pad region having a stepped shape; a plurality of channel structures (CH) passing through the gate electrodes in the first region, extending in the first direction, and including a channel layer (140); a plurality of separation regions (TH) passing through the gate electrodes in the first and second regions and extending in the second direction; an etch-stop layer (107) disposed on uppermost gate electrodes, among the gate electrodes forming the pad region in the second region; and a plurality of contact plugs (180) passing through the etch-stop layer and connected to the gate electrodes in the pad region, wherein a first end portion of the etch-stop layer in the second direction is located at a boundary between the first region and the second region, and opposing sides of the etch-stop layer in the first direction are in contact with side surfaces of the separation regions or are spaced apart from the separation regions (see figure).
With regard to claim 24, Lee teaches, in Figs 1-3 and 9, that a second end portion of the etch-stop layer, opposing the first end portion of the etch-stop layer in the second direction, is located on an upper surface of the substrate (see figure 9).
With regard to claim 25, Lee teaches, in Figs 1-3 and 9, that the etch-stop layer has a rectangular shape in a plan view (see figure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 9419013) in view of Shimamoto (US 2021/0104472).
With regard to claim 6, Lee discloses the claimed invention, as set forth above with regard to claim 1, except for the use of silicon nitride instead of metal oxide. Shimamoto teaches ([0054]) that metal oxide and silicon nitride are equivalent materials known in the art.  Therefore, because these etch stop materials were art-recognized equivalents at the time of the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute metal oxide for silicon nitride since the substitution would yield predictable results. See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 9419013) in view of Shimizu (US 10770471).
With regard to claim 9, Lee teaches most of the limitations of this claim, as set forth above with regard to claim 1.
Lee does not explicitly teach that an end portion of each of the uppermost gate electrodes among the gate electrodes forming the pad region have a thickness greater than a thickness of a remainder of the corresponding uppermost gate electrode.
Shimizu teaches, in Fig 1, that an end portion (region with thickness h1) of each of the uppermost gate electrodes (10) among the gate electrodes forming the pad region have a thickness greater than a thickness of a remainder of the corresponding uppermost gate electrode, “so that a process margin at the time of forming the contact can be increased from the such a point,” (column 6, lines 50-55).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the semiconductor device of Shimizu with the end portion thickening of Shimizu to increase the process margin.
Allowable Subject Matter
Claims 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious claimed limitations of wherein the etch-stop layer is spaced apart from side surfaces of the separation regions, as set forth in independent claim 19, when taken in concert with all the other limitations of the claim.  Claims 20 and 21 depend from independent claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAJ R GUPTA/            Primary Examiner, Art Unit 2829